Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 01/27/2021; and IDS filed on 04/06/2021.
Claims 1-30 have been canceled.
Claims 36-38, 43-49, 52-55 are drawn to non-elected species
Claims 31-56 are pending in the instant application.
Claims 36-38, 43-49, 52-55 are withdrawn from further consideration.

Election/Restrictions
Applicant’s claims recite multiple claims for multiple species of dispersing agents, suspending agents, excipients and preservatives. For compact prosecution purposes, the Examiner will elect “polysorbate 80” for dispersing agent, “carboxymethylcellulose” for suspending agent, and “glycerin” for excipients and “benzalkonium chloride” for preservatives.
	Note, claims 36-38, 43-49, 52-55 are drawn to non-elected species. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-35, 39-42, 50-51, 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 17/160,252; 17/160,261; 17/160,264; 17/160,272 (reference application) in view of COMBAL et al (US 2012/0028910) in view of FLOC’H et al (US 5,827,822).
The copending application recites a method of treating an ophthalmic disorder comprising: depositing cyclosporin particles onto an ocular surface of a human being in need thereof, wherein the cyclosporin particles have a mean particle size of 5 μm or less, wherein the cyclosporin particles are deposited from an ophthalmic composition, wherein the ophthalmic composition comprises the cyclosporin particles suspended in water and a hydrophilic solvent, a dispersing agent, and a suspending agent, and wherein the ophthalmic composition is oil-free and fat-free (see 17/160,252 at claim 31), wherein the ophthalmic composition comprises the cyclosporin particles at a concentration of about 0.05 w/v to about 0.1% w/v (see claim 34), wherein the hydrophilic solvent comprises a polyethylene glycol (see claim 39), wherein the suspending agent comprises a carbomer homopolymer, a carbomer copolymer, a carbomer interpolymer, a polycarbophil, a povidone, a hyaluronic acid, a chondroitin sulfate, a natural gum, a gellan, a salt thereof, or a combination thereof (see claim 46), wherein the excipient comprises glycerin, mannitol, sodium chloride, a tonicity adjuster, a buffer, a pH adjuster, a chelating agent, an antioxidant, or a combination thereof. (see claim 49).
The copending application does not recite if the cyclosporine is amorphous.
FLOC’H teaches the prior art had known of amorphous cyclosporine, which has high bioavailability (see abstract). Additional disclosures include: surfactants, such as polysorbate 80 (see col. 2, line 34; col. 3, line 22); propylene glycol and PEG400 (see col. 3, line 20-22); average diameter of 350nm (see col. 4, line 23).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an amorphous cyclosporine. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow high bioavailability, and reasonably would have expected success because it’s the same drug as used in the co-applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 31-35, 39-42, 50-51, 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,090,356 and 11,324,800.
The patents recite a topical ophthalmic composition comprising a suspension of cyclosporin A wherein the suspension of cyclosporin A comprises about 0.005% (w/v) to about 1 (w/v) % of cyclosporin A in a form of solid particles having a particle size of 20 μm or less as determined by laser light scattering; about 0.1% (w/v) to about 5% (w/v) of a hydrophilic solvent, about 0.005% (w/v) to about 0.5% (w/v) of a surfactant, about 0.01% (w/v) to about 0.5% (w/v) of a suspending agent, and water; wherein the suspension of cyclosporin A is oil-free and fat free; wherein the hydrophilic solvent comprises polyethylene glycol, glycerin, propylene glycol, or a combination thereof; wherein the surfactant comprises a polysorbate, a tyloxapol, or a combination thereof; and wherein the suspending agent comprises a carbomer homopolymer, a carbomer copolymer, a carbomer interpolymer, a salt thereof, or a combination thereof (see claim 1), a method of treating a disease or condition affecting an ocular surface, comprising administering the topical ophthalmic composition of claim 1 to a human being in need thereof, wherein the disease or condition affecting the ocular surface is dry eye syndrome or ocular surface disease (see claim 11), wherein the hydrophilic solvent comprises polyethylene glycol (see claim 4), wherein the tyloxapol is dispersed in the hydrophilic solvent (see claim 7), wherein the cyclosporin A particles are amorphous (see claim 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-35, 39, 41-42, 50, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL-RAZZAK et al (US 6,008,192) in view of FLOC’H et al (US 5,827,822). 
AL-RAZZAK teaches a suspension (see col. 6, line 14) composition for eye administration (see col. 6, line 12-13), which reads on depositing onto an ocular surface and treating an ophthalmic disorder, comprising of: 0.03% (see col. 5, line 22) of cyclosporine (see abstract), such as cyclosporine A (see col. 7, line 33); a hydrophilic phase (see abstract), which reads on hydrophilic solvent, such as one or more of polyethylene glycol and propylene glycol and glycerol (see col. 3, line 45-50; col. 4, line 1-2; and col. 7, Example 9; and claim 3), wherein glycerol is glycerin and glycerin is also a tonicity agent (see Applicant’s specification); a surfactant (see abstract), which reads on dispersing agent, such as Tween 80 (see col. 4, line 55-60; and col. 7, Example 9), which is a polysorbate; a thickening agent (see col. 5, line 33), which reads on suspending agent, such as cellulose derivatives and polyvinylpyrrolidone (see col. 5, line 40-43), which is a povidone; aqueous diluent (see col. 6, line 16), such as water (see col. 6, line 5), without the need for a lipophilic phase (see abstract), which reads on oil-free and fat-free. Additional disclosure includes: human subjects (see col. 9, line 58); cyclosporine in an immunosuppressant (see col. 1, line 26-27); semi-solid (see col. 5, line 45), which reads on gel; may include additional excipients (see col. 5, line 30-33; and col. 6, line 12-20), such as preservatives and antioxidants (see col. 5, line 34), note the composition can also be preservative-free; the size of the particles present are in the sub-micron range (see col. 4, line 21-23), which reads on less than 1um; the precise amount used will vary depending on the nature of the hydrophilic compounds used and the amount and type of active ingredient, dosage form, and other factors known in the art (see col. 4, line 3-7), such as mode of administration and size and condition of the subject (see col. 5, line 25-30).
AL_RAZZAK does explicit teach that the cyclosporine, such as cyclosporin A, is amorphous.
FLOC’H teaches the prior art had known of amorphous cyclosporine, such as cyclosporin A, which has high bioavailability (see abstract). Additional disclosures include: surfactants, such as polysorbate 80 (see col. 2, line 34; col. 3, line 22); propylene glycol and PEG400 (see col. 3, line 20-22); average diameter of 350nm (see col. 4, line 23).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate an amorphous cyclosporine. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow high bioavailability, and reasonably would have expected success because it’s the same drug as used in the co-applications.

Claims 31-35, 39-42, 50, 51, 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over AL-RAZZAK et al (US 6,008,192) in view of FLOC’H et al (US 5,827,822), COMBAL et al (US 2012/0028910).
As discussed above, AL-RAZZAK in view of FLOC’H teaches Applicant’s invention.
AL-RAZZAK and FLOC’H do not specifically teach the suspending agent can be a cellulose derivative, such as carboxymethylcellulose; or the preservative is specifically benzalkonium chloride.
COMBAL teaches cyclosporine is useful for treating patients with dry eye syndrome (see [0010]) and teaches a cyclosporine ophthalmic (see abstract) composition using solvents, such as propylene glycol (see [0046]) or polyethylene glycol at 7% (see [0047] and [0144]); surfactants, such as tyloxapol (see [0044]) and polysorbate 80 at 0.30% (see [0045] and [0144]) and poloxamers (see [0043]-[0045]); suspending agents at 0.3-1.75% (see [0076]; and [0079]), such cellulose derivatives, such as carboxymethylcellulose (see [0077]); sterile ophthalmic container (see [0098]), which reads on eye drop container; tonicity agents, such as glycerin and mannitol (see [0046]); preservatives, such as benzalkonium chloride (see [0080]); and the composition does not contain oil (see [0022]). Note, COMBAL teaches using practically the same ingredients in similar amounts as Applicant, such as cyclosporine A, polysorbate 80, PEG 300, and water (see COMBAL’s Example 2 at [0144]) and as disclosed by Applicant (see Applicant’s Example 3), but COMBAL disclosed the formulation is a solution. It’s possible COMBAL did not realize the cyclosporine in his composition were in nanoparticle sizes not possible to be seen with the naked eye. 
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate the suspending agent as a cellulose derivative, such as carboxymethylcellulose and the preservative is benzalkonium chloride. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because these are commonly used ingredients in the prior art for suspending/thickening agent and preservatives.
It appears the references teach adding the ingredients in the amounts as claimed by Applicant.  If not, then the amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as therapeutic ranges; prevention of particle settlements, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.








Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618